 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

 

UNITED STATES DISTRICT COU RI:|"~\A|\.!.`,1.£!.,2lll$_;A

SOUTHERN DISTRICT OF CALIFORNIA g§j"`_l
CLERK, U.S. E)lSTFQlCTC RT

United states of America JUDGMENT 1 § $’E§EWXET@£§EL§§H§M

V {For Offenses Committ

 

 

Mario Pech_Be Case Nurnber: 3:19-mj-20080-LL

David R. Silldorf

Dej.`€ndant ’s A ttorney

REGISTRATI()N N(). 82157298

THE DEFENDANT:
§ pleaded guilty to count(s) l Of COmplaint

l:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

'I`itle & Section Nature of Offense Count Number§sl
8:1325 (a)(Z) ILLEGAL ENTRY (Misdemeanor) l

|:l The defendant-has been found not guilty on count(s)
|j Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: $10 WAIVED |X| Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

lT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all tines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

gao

HONORABLE LINDA LOPEZ
UNITED STATES l\/IAGISTRATE JUDGE

3 : 19-Inj-20080-LL

 

